Order entered August 6, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00817-CV

                               DAYDRICK NORRIS, Appellant

                                                V.

                              TRANS AM SFE II LLC, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-02790-D

                                            ORDER
       Appellant filed his brief on the merits April 1, 2019. The brief was deficient, and

appellant was directed to file an amended brief by April 18, 2019. That deadline was ultimately

extended to July 22, 2019. On August 1, 2019, when the amended brief had not been filed, we

ordered the appeal submitted on the April 1st brief and ordered appellee to file its response brief

within thirty days.

       By motion filed August 2, 2019 but mailed July 22, 2019, appellant appears to ask we

accept his original brief or, alternatively, grant another extension and appoint counsel. In light

of our August 1st order, we DENY the motion as moot.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE